Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/562,678 filed 12/27/2021.  Claims 1-20 are pending and have been examined.
The information disclosure statements (IDS) submitted on 12/27/2021 and 03/28/2022 were considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, US Design Application No. 29/609,547 and European Community Design Application No. 003569169-0003, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 21-40 are not entitled to the benefit of the prior-filed applications.  The priority date for claims 21-40 is 08/14/2017.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 14 and 18 of U.S. Patent No. 11,212,427. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.
Application No. 17/562,678
U.S. Patent No. 11,212,427
1. A video doorbell device comprising: 
Claim 1: A video doorbell comprising: 
a housing that encloses a plurality of electronic components and includes a front cover plate and a body, the front cover plate mechanically coupled to the body of the housing via an elastic sealing structure effective to seal an enclosed region from an ambient environment, the housing having: 
(claim 1) a device housing including a front face, 
(claim 1) a flexible gasket mounted to the button top and having edges that radially extend beyond sides of the button top, the edges of the flexible gasket including a first peripheral edge and a peripheral region located proximate to the first peripheral edge, the flexible gasket configured to deflect in response to a press on the button top of the button assembly; 
Claim 7: The video doorbell of claim 6, wherein: the flexible gasket has a top surface that is generally impermeable to water; the edges of the flexible gasket extend beyond sides of the button top to form a generally water tight seal with a second edge of the front face; and the lens assembly includes a cover glass that forms a generally watertight seal with a third edge of the front face.
Claim 18: The video doorbell of claim 1, wherein the video doorbell further includes a plurality of electronic components, the plurality of electronic components including a plurality of printed circuit boards (PCBs) arranged in parallel between an interior surface of the front face and an interior back surface of the device housing.
an elongated shape with a first rounded end and a second rounded end opposite the first rounded end; and 
(claim 1) the device housing having an elongated shape with a first rounded semi-circular end, a second rounded semi-circular end opposite the first rounded semi-circular end, and a straight portion disposed between the first rounded semi- circular end and the second rounded semi-circular end, 
a rear exterior surface, the rear exterior surface opposite of the front cover plate; 
Claim 14: The video doorbell of claim 1, wherein the device housing further includes rear exterior surface, and wherein the video doorbell further comprises a mounting plate having an access opening, wherein the mounting plate is mechanically coupled to the rear exterior surface of the device housing via one or more fastener structures, and the access opening is configured to let through one or more electrical wires and allow the one or more electrical wires to be electrically coupled to a plurality of wire terminals of the video doorbell.
a battery disposed within the enclosed region proximate to the rear exterior surface of the housing; 
Claim 2: The video doorbell of claim 1, wherein the device housing further includes an interior back surface, and wherein the video doorbell further comprises: a first logic board; a rechargeable battery electrically coupled to the first logic board, wherein the rechargeable battery is disposed between the first logic board and the interior back surface of the device housing; and a second logic board disposed between the button assembly and the first logic board.
a temperature sensor disposed within the enclosed region, the temperature sensor configured to measure a battery temperature of the battery; 
Claim 3: The video doorbell of claim 2, wherein the rechargeable battery is disabled from being charged in accordance with a determination that a temperature of the rechargeable battery is greater than a first threshold temperature, 
a main board disposed within the enclosed region, the main board including a central processing unit and a memory system, the main board configured to: 
Claim 2: The video doorbell of claim 1, wherein the device housing further includes an interior back surface, and wherein the video doorbell further comprises: a first logic board; 
receive a temperature measurement from the temperature sensor, the temperature measurement indicating the battery temperature; and in response to a determination that the battery temperature has exceeded a first threshold temperature, disable charging of the battery.
Claim 3: The video doorbell of claim 2, wherein the rechargeable battery is disabled from being charged in accordance with a determination that a temperature of the rechargeable battery is greater than a first threshold temperature, 


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 3 of the application corresponds to claim 3 of the patent.
Claim 4 of the application corresponds to claim 3 of the patent.
Claim 5 of the application corresponds to claim 3 of the patent.
Claim 17 of the application corresponds to claim 3 of the patent.
Claim 18 of the application corresponds to claim 3 of the patent.
Claim 19 of the application corresponds to claim 3 of the patent.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,212,427 in view of Kasmir et al. (US 2015/0341603), herein Kasmir. 
Consider claim 2, patented claim 1 clearly teaches the temperature sensor.
However, the patented claims do not explicitly teach a sensor board including the temperature sensor, the temperature sensor being disposed adjacent to the battery.
In an analogous art, Kasmir, which discloses a video doorbell system, clearly teaches a sensor board including the temperature sensor, the temperature sensor being disposed adjacent to the battery. (Fig. 11: Thermometer 512 disposed on PCB 516, [0559])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by a sensor board including the temperature sensor, the temperature sensor being disposed adjacent to the battery, as taught by Kasmir, to achieve the predictable result of measuring the internal temperature of the device.
Claims 6, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,212,427 in view of Berg et al. (US 10,271,019), herein Berg. 
Consider claim 6, patented claim 1 clearly teaches the video doorbell device of claim 1.
However, the patented claims do not explicitly teach a heat spreader disposed within the enclosed region, the heat spreader configured to dissipate heat generated by one or more of the plurality of electronic components within the enclosed region.
In an analogous art, Berg, which discloses a video capture system, clearly teaches a heat spreader disposed within the enclosed region, the heat spreader configured to dissipate heat generated by one or more of the plurality of electronic components within the enclosed region. (Fig. 6C: Heat sink 610, col. 11 lines 34-47)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by a heat spreader disposed within the enclosed region, the heat spreader configured to dissipate heat generated by one or more of the plurality of electronic components within the enclosed region, as taught by Berg, for the benefit of preventing damage from excess heat within the device.
Claim 8 of the application corresponds to claim 1 of the patent in view of Berg col. 11 lines 34-47.
Claim 9 of the application corresponds to claim 1 of the patent in view of Berg col. 11 lines 34-47.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,212,427 in view of Tso et al. (US 2017/0294694), herein Tso. 
Consider claim 20, patented claim 3 clearly teaches the method of claim 17.
However, the patented claims do not explicitly teach at a power management integrated circuit of the video doorbell device, managing electrical power provided by the battery and a sensor board of the video doorbell device.
In an analogous art, Tso, which discloses a video doorbell system, clearly teaches at a power management integrated circuit of the video doorbell device, managing electrical power provided by the battery and a sensor board of the video doorbell device. (Fig. 12: Power manager 140, [0077])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by at a power management integrated circuit of the video doorbell device, managing electrical power provided by the battery and a sensor board of the video doorbell device, as taught by Tso, for the benefit of controlling the amount of power drawn from and provided to system components.
	Allowable Subject Matter
Claims 7 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425